Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Election/Restrictions
	In view of the amendment to claim 38, claim 38 is rejoined with the elected invention and examined.  
Claims 4 and 20 are allowable.  The restriction requirement between groups I-IX, as set forth in the Office action mailed on 8/6/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement between groups I-IX is withdrawn because the special technical feature is not taught or made obvious by the prior art.  Claim 38 and new claim 53, directed to inventions are no longer withdrawn from consideration because the claims requires all of the limitations of an allowable claim.  However, claims 21 and 41 directed to an invention remain withdrawn from further consideration and they were cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 7-14, filed 4/4/22, with respect to 112(a) and 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-7, 11, 14, 16-20, 26-27, 31, 34, 36-37, 39-40, 42, 43, 45-50 has been withdrawn because of the amendment to claims 4 and 20 to limit the sample to a sample from blood, serum, plasma, and cerebrospinal fluid and the neurofilament to phosphorylated heavy chain or light chain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635